Title: To Alexander Hamilton from John B. Church (John Carter), 18 May 1781
From: Church, John B.
To: Hamilton, Alexander


New Port [Rhode Island] May 18th 1781
My Dear Sir
M de Villemansey deliver’d me your Favor of the 25th April, as we are equally faulty in the article of Neglect instead of Apology we have only to resolve to be better Correspondents in future. I felicitate you on your Change as you seem’d so much to desire it, you do not tell me what your future line of life will be, but Villemansey tells me he thinks you are to command a Body of Troops this Campaign. I wish much to be informd, as independent of myself a certain Lady (who has not yet made her appearance this morning) is very anxious for your Happiness and Glory.
I have been in constant Expectation of Genl. Schuyler’s arrival here to take Mrs. Carter and the little ones with him to Albany, but I hear not a Word of him. If he does not appear in ten Days, I must send Mrs. Carter as in her Situation the Journey in the middle of June will be too fatiguing.
I perceive our aimiable Sister has great confidence in your Virtue or the Force of her own Charms. She would not otherwise suffer you to be tempted by four Vestals, for the widow I suppose by what you say she will soon be out of the way and nothing can be feared on her Account.
M de Barras arrived a few Days since with the Generals Son in a frigate from France, he has taken the Command of the Fleet, 700 land Forces are now embarking, the Wind is fair, and they sail this Day to meet the Convoy expected from France with Provisions and Recruits for the Regiments here. I fear, they will have a very trifling Augmentation of Force, and that this Campaign will prove as inactive as the last. I imagine you will be with General Washington at the Conference; you will have the pleasure to see General Chastelloux who will give you this Letter at his Return. I expect it will [be] decided whether the Army marches or not. At present it seems a Matter of great Doubt notwithstanding the Preparations which are making. I am astonished we hear nothing from the Southward. I fear if the Detachment embarked at New York is destin’d for that Quarter, that the Enemy will make a considerable Progress.
You may make yourself entirely easy with Respect to your Friseur, I had taken care before I received your letter to convince him that it was entirely forgetfulness that had suffer’d you to quit Newport without discharging his Account but the best argument I made Use of was prompt Payment. Mrs. Carter embraces you and Betsey. Remember me tenderly to her.
I am very sincerely and affectionately  Your Friend & Servant
John Carter
